COURT OF APPEALS FOR THE
                                FIRST DISTRICT OF TEXAS AT HOUSTON

                                         ORDER ON MOTION

Cause number:             01-14-00369-CV
Style:                    In re Mother Doe and Father Doe, Individually and as Next Friends of
                          John Doe and Jane Doe
Date motion filed*:       May 12, 2014
                          Unopposed motion for one day extension of time to file appendix in
                          support of response to petition for writ of mandamus and for leave to
Type of motion:           file amended response with corrected citations to appendix
Party filing motion:      Real parties in interest
Document to be filed:     Real parties in interest’s response

Is appeal accelerated?       No

If motion to extend time:
       Original due date:                  May 12, 2014
       Number of prior extensions:           0                  Current Due date: May 12, 2014
       Date Requested:                     May 13, 2014

Ordered that motion is:

             Granted
              If document is to be filed, document due: May 13, 2014
             Denied
             Dismissed (e.g., want of jurisdiction, moot)
             Other: _____________________________________
         Appellant’s requests for a one-day extension of time to submit their appendix and
         for leave to file an amended response are granted.


Judge's signature: /s/ Sherry Radack
                
Panel consists of ____________________________________________
Date: May 20, 2014

November 7, 2008 Revision